                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                          NO. 4:19-CV-108-FL

 CALVIN EARL BROWN,                                 )
                                                    )
                      Plaintiff,                    )
                                                    )
        v.                                          )
                                                    )
 JENNIFER KNOX, Clerk of Superior Court             )                  ORDER
 of Wake Count,                                     )
                                                    )
                      Defendant.                    )



        This matter comes before the court on frivolity review of plaintiff’s pro se complaint,

pursuant to 28 U.S.C. § 1915(e)(2)(B). Pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of

Civil Procedure 72(b),United States Magistrate Judge Robert B. Jones, Jr., entered a memorandum

and recommendation (“M&R”), wherein it is recommended that the court dismiss plaintiff’s

complaint (DE 6). Plaintiff filed objections to the M&R (DE 8). In this case, the magistrate judge

correctly determined that plaintiff’s complaint must be dismissed due to defendant’s derivative

absolute judicial immunity. See McCray v. Maryland, 456 F.2d 1, 4 (4th Cir. 1972). Upon de novo

review of the M&R and plaintiff’s objections, the court ADOPTS analysis of the magistrate judge,

which thoroughly and cogently addresses the issues raised by plaintiff in his objections.

Accordingly, plaintiff’s complaint is DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B). The clerk

of court is directed to close the case.

        SO ORDERED, this the 26th day of August, 2019.



                                                _____________________________
                                                LOUISE W. FLANAGAN
                                                United States District Judge
